department of the treasury washington dc op e eo t contact person telephone number in reference to date loct - internal_revenue_service significant index no legend o e dear sir 9r madam this is in reference to a letter dated date submitted on your behalf by your authorized representative requesting a private_letter_ruling with respect to the proposed transactions described below the information provided indicates that x a labor_organization established y its members who are employees of police departments statewide the trust is exempt from federal_income_tax under sec_501 beneficiary association veba of the internal_revenue_code as the trust to provide benefits to a voluntary employees the the plan will provide x wishes to implement a collectively bargained retiree the plan which would provide employers will make contributions to the premium reimbursement plan reimbursement for health care coverage premiums after termination of employment including retirement benefits through either the trust or a new veba organization’s members can only join the plan as the collective bargaining process election into the plan plan on behalf of all members of the bargaining unit while they are actively employed amount of the contributions mandatory pre-tax contributions in one of two methods first method the employers will contribute to the plan a percentage of all employees’ pay employer will contribute to the plan an amount equal to a certain portion of unused sick leave for all employees maintain a separate_account for each employee not elect to receive cash in lieu of the contributions to the plan there is no individual election on the under the second method the the plan will be funded by there is no individual an employee may a group through the plan will under the the plan will pay benefits consisting of reimbursement of when an employee incurs an expense whealth insurance premiums for health insurance premiums the employee will submit a voucher to the plan for reimbursement least but not limited to canceled checks drawn to the name of the medical insurance provider or receipt for payment from the medical insurance provider subject_to verification by the plan the plan will provide reimbursement of benefits to retirees until the retirees’ account balances reach zero retiree the retirees’ surviving_spouse and other dependents may continue eligibility for the reimbursement benefits proof of expenses shall be at upon the death of a sec_501 of the code provides exemption from federal_income_tax for voluntary employees’ beneficiary associations providing for the payment of life other benéfits to the members of such association or their dependents or beneficiaries if such association inures to the benefit of any private_shareholder_or_individual no part of the net_earnings of sick accident or sec_1 c - c of the income_tax regulations provides that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member’s dependents in the event of illness or personal injury to a member or dependent such benefits may be provided through reimbursement to a member or a member’s dependents for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program and accident benefit includes an amount_paid to of income during a period in which the member is unable to work due to sickness or injury sick benefits also include benefits designed to safeguard or improve the health of members and their dependents sick_and_accident_benefits may be provided directly by an association to dependents or may be provided indirectly by an association through the payment of premiums or fees to an insurance_company medical clinic or other program under which members and their dependents are entitled to medical services or to other sick_and_accident_benefits or on behalf of members and their similarly a sick a member in lieu sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1 a -1 of the regulations states that gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy covering one or more employees or by contributing to a separate trust or fund which provides accident and health benefits directly or through insurance to one or more employees if such trust provides other benefits in addition to accident and health benefits sec_106 applies only to the portion of the employer’s contribution which is allocable to accident or health benefits for those employees revrul_61_146 c b for those employees who were covered by considered a situation in which employers paid a share of employees’ premiums for hospital and medical insurance an employer’s group policy the employer paid his share of the premium directly to the insurance_company not covered by an employer’s group policy but who had other types of hospital and medical insurance for which the employees paid premiums directly to the insurers the employer paid a part of the premiums upon proof that the insurance was in force and was being paid_by the employees methods to pay his share of the premiums employer reimbursed each employee directly once or twice a year upon proof of prior payments of the premiums by the employee under the second method the employer issued to each employee a check payable to the particular employee’s insurance_company the employee being obligated to turn over the check to the insurance_company method except that the check was made payable jointly to the insurance_company and the employees that the reimbursements constituted employer payments of accident_or_health_insurance premiums for employees and therefore were excludable from the gross_income of the employees under sec_106 of the code finally the employer issued a check as the employer used one of three under one method the rul concluded in the second rev revrul_75_539 1975_2_cb_45 concerned two contract sec_50 days or in contract a the contracts also stipulated an employee received a cash payment that provided that employees could accumulate up to a maximum of days of sick leave credits the treatment to be accorded accumulated sick leave for retired employees for one-half of the employee’s accumulated sick leave credits in excess of at the option of the employee the payment applied to the cost of the employee’s continued participation in the employer’s hospital surgical and medical group_insurance plan the employer placed the value of three- fourths of in participation by the retired employee in the employers’ hospital surgical and medical group_insurance plan the retired employee his spouse or his dependents could not receive any of the escrow amount in cash held that the payments made under contract a were includible in the employee’s income the payments made under contract b were excludable pursuant to sec_106 of the code a retiring employee’s accumulated sick leave credits an escrow account to pay the premiums of continued under this contract the revenue_ruling in contract b x’s reimbursement of members’ health care coverage premiums through contribtions to y c of the code reimbursement for health premiums employees take the contributions as unrestricted cash accordingly we rule as follows benefits will be paid only as is a permitted_benefit under section under no circumstances can the plan does not jeopardize the tax-exempt status of the trust under sec_501 of the code and reimbursement of health insurance premiums under the plan will be excludable from the gross_income of members under sec_106 of the code this ruling letter is directed only to the organization that requested it provides that it may not be used or cited by others as precedent sec_6110 of the internal_revenue_code we are informing your key district_director of this ruling because this letter could help resolve any questions about your exempt status and foundation status you should keep it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely edward k karcher chief exempt_organizations technical branch
